Title: Jonathan Williams, Jr., to the American Commissioners: Two Letters of Introduction, 6 August 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


I.
Honorable Gentlemen
Nantes Augt. 6. 1777.
This will be presented you by Monsr. De Foligné Commander of a french Frigatte belonging to Mr. Montieu. He is lately arrived, after a successfull Voyage, from South Carolina, and comes to Paris on Business. I beg leave to introduce him to you as a Gentleman of exceeding good abilities in his profession and much attached to the american Interest, which he has in several Instances shewn in a generous manly manner. I have the honor to be most respectfully Gentlemen Your most obedient and most humble Servant
Jona Williams J
 
Addressed: The Honorable / The Commissioners of the / United States. / Favrd by Mr De Foligné
Notation: Jon Williams Nantes Augst. 6. 77
 
II.
Honorable Gentlemen.
Nantes Aug. 6. 1777.
Captain Hereaud who commanded the Mercury proposes to have the Honour of paying his Respects to you.
In justice to this officer I must assure you that every part of his Conduct has been perfectly agreeable to me, and such as the nature of the Service required, which he has performed with great ability and Industry. I have the honor to be most respectfully Gentlemen Your most obedient and most humble Servant
Jona Williams
 
Addressed: The Honble The Commissioners of / The United States / Favoured by Capt Heraud
Notation: Mr. Williams. Augt. 6. 1777
